DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 October 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2003/0008153 (hereinafter “Migliorini”), in view of United States Patent Application Publication No. US 2005/0037219 (hereinafter “Ohlsson”), and further in view of United States Patent Application Publication No. US 2015/0148492 (hereinafter “Pirtle”).Regarding claim 1 	Migliorini teaches a multilayered film 50 comprising a core layer 14 comprising a polyolefin, a first skin layer (surface skin layer) 10, a second skin layer (sealant skin layer) 18, a first intermediate or transition layer (first tie layer) 12 comprising a polyolefin and a silicon additive located between the first skin layer (surface skin layer) 10 and the core layer 14, and a second intermediate or transition layer (second tie layer) 16 between the second skin layer (sealant skin layer) 18 and the core layer 14 (abstract, 10 and the second skin layer 18 are compounded with an anti-blocking effective amount of an anti-blocking agent (first anti-blocking agent and/or anti-blocking agent), e.g., silica, clays, talc, glass, polymethylsilosiloxane, cross-linked methacrylate, and the like, which may be provided in the form of approximately spheroidal particles (paragraph [0061]).   	Migliorini does not explicitly teach the anti-block agent is present at a greater concentration in the second skin layer (sealant skin layer) 18 than in the first skin layer (surface skin layer) 10. 	Ohlsson teaches a multilayer film including a core layer and skin layers made from LLDPE (abstract).  Ohlsson teaches the different skin layers have different contents of anti-block additives (the second skin layer having an anti-block agent content at a greater concentration than the first skin layer) (claim 64).  Ohlsson also teaches the anti-block agents provide reduced inter-film contact and improves film clarity (paragraphs [0043] and [0044]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the anti-blocking agents in the first skin layer 10 and the second skin layer 18 of Migliorini with the anti-blocking content system of Ohlsson to reduced inter-film contact and improve film clarity. 	Migliorini does not explicitly teach the LLDPE in the core layer 14, the first tie layer 12, and the surface skin layer 10 have lower melt indices and greater densities 16, and the sealant skin layer 18. 	Pirtle teaches a film comprising at least two layers, including a first layer and a second layer, in which the first layer includes a metallocene LLDPE (m-LLDPE) and a lower density m-LLDPE resin, and the second layer includes a lower melt index m-LLDPE resin (abstract and paragraph [0011]).  The second layer corresponds to an LLDPE having a lower melt index and greater density than the first layer.  Pirtle teaches the lower density m-LLDPE resin provides puncture resistance and toughness to the film (paragraph [0052]).  Pirtle teaches the lower melt index m-LLDPE resin provides good load holding force and toughness to the film (paragraph [0054]).  Pirtle also teaches a film where constituent layers have these two different LLDPE resins results in a film with improved properties over any of the resins alone (Id.)  Therefore, it would have been obvious to a person having ordinary skill in the art to modify: (1) the LLDPE resin in the core layer 14, the first tie layer 12, and the surface skin layer 10 of Migliorini with the m-LLDPE resin in the second layer of Pirtle; and (2) the LLDPE resin in the second tie layer 16, and the sealant skin layer 18 of Migliorini with the m-LLDPE resin in the first layer of Pirtle to improve the puncture resistance, load holding force, and toughness of the film.Regarding claim 2 	In addition, Migliorini teaches the thickness of the film ranges from about 0.5 mil to about 3.5 mil (about 13 to 89 µm) (paragraph [0075]), which falls within the claimed range.Regarding claim 3 	In addition, Migliorini teaches siloxane additives improve slip properties (slip agent), which includes a polydialkylsiloxane additive, located in the second transition layer (second tie layer) 16 (paragraphs [0035] and [0083]).Regarding claim 4 	In addition, Migliorini teaches the first surface 11 of the first skin layer (surface skin layer) 10 is treated by corona discharge, flame, and plasma treatment (paragraph [0036]).Regarding claim 6 	In addition, Migliorini teaches the first skin layer (surface skin layer) 10 can also contain pigments (paragraph [0062]).Regarding claims 7 and 8 	In addition, Ohlsson teaches LLDPE is known to be metallocene-catalyzed, or Ziegler-Natta-catalyzed (paragraphs [0044] and [0052]).   	In the alternative, the use of product-by-process limitations has been noted in claims 7 and 8, for example, “the one or more linear, low- density polyethylenes in the first tie layer and the surface skin layer, and the linear, low density polyethylene(s) in the second tie layer and the sealant skin layer are metallocene-catalyzed, Ziegler-Natta-catalyzed, otherwise catalyzed, or combinations thereof” and “the one or more linear, low- density polyethylene of the core layer are metallocene-catalyzed,” respectfully.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.  Regarding claims 9 and 10 	In addition, Migliorini teaches the core layer 14 may contain a hydrocarbon resin (moisture and gas barrier additive) in an amount of up to about 15% (by weight) (paragraph [0053]), which falls within the claimed range.Regarding claim 11 	In addition, Migliorini teaches the first skin layer (surface skin layer) 10 and/or the second skin layer (sealant skin layer) 18 may include a heat sealable coating layer applied thereon (paragraph [0057]).  Migliorini also teaches the heat sealable coating layer includes vinylidene chloride polymer or an acrylic polymer (Id.)  Migliorini teaches coating compositions include ethylene-methacrylate copolymer, polyvinylidene chloride, PVOH’s (polyvinyl alcohol), etc. (paragraphs [0073] and [0076]).Regarding claim 12 	In addition, Migliorini teaches the core layer is faced on each side with a transition layer containing a polydialkylsiloxane additive, and the silicon present in these layers are migratory and imparts a modification to the coefficient of friction (slip agent) (paragraphs [0001] and [0066]), which corresponds to the core comprising a slip agent and the slip agent is migratory. Regarding claim 14 	In addition, Migliorini teaches the first surface 11 (surface of the surface skin layer 10) and/or second surface 19 (surface of the sealant skin layer 18) are metallized (paragraph [0073]; and claims 28, 46, and 47).Regarding claim 15	In addition, Migliorini does not explicitly teach the second skin layer (sealant skin layer) 18 comprises a non-migratory slip agent with the anti-blocking agent.   	Ohlsson teaches a multilayer film including a core layer and skin layers made from LLDPE (abstract).  Ohlsson teaches one or both skin layers contain a non-migratory slip agent which increases friction under the holding force pressure with a palletized load, and an anti-blocking agent (claim 62; and paragraphs [0043] and [0049]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the second skin layer (sealant skin layer) 18 of Migliorini with the non-migratory slip agent of Ohlsson to improve the coefficient of friction of the film when Regarding claim 16 	In addition, Migliorini teaches an embodiment where the thickness of the first and second tie layers are each 0.5 microns, which falls within the claimed range, and the thickness of the surface skin layer and the sealant skin layer each range from 0.15 to 0.60 microns (paragraph [0081] – Table), which overlaps the claimed range. Regarding claim 17 	In addition, Migliorini teaches the film is produced by a process comprising coextrusion and film orientation (paragraph [0075]).Regarding claim 19 	In addition, Migliorini teaches the film is laminated to another polyolefin film (paragraphs [0073] and [0074]).  This other polyolefin film corresponds to a duplicate film laminated to the film.  Therefore, due to the fact that the film includes skin layers having LLDPE, as noted above, the duplicate film being laminated to the film corresponds to the claimed feature requiring the film being laminated to a polyolefin film (duplicate film) comprising a polyethylene.Regarding claim 20 	In addition, Migliorini teaches the film made be used as a packing film, and a .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Migliorini, and further in view of Ohlsson.Regarding claim 5	Migliorini teaches a multilayered film 50 comprising a core layer 14 comprising a polyolefin, a first skin layer (surface skin layer) 10, a second skin layer (sealant skin layer) 18, a first intermediate or transition layer (first tie layer) 12 comprising a polyolefin and a silicon additive located between the first skin layer (surface skin layer) 10 and the core layer 14, and a second intermediate or transition layer (second tie layer) 16 between the second skin layer (sealant skin layer) 18 and the core layer 14 (abstract, paragraph [0033], and Figure 1).  Migliorini teaches the film is biaxially oriented (paragraph [0075]).  Migliorini teaches all of the core layer, the intermediate or transition layers (tie layers), and skin layers include LLDPE (linear, low density polyethylene) (paragraphs [0054], [0056], and [0063]).  Migliorini teaches the first skin layer (surface skin layer) 10 can also contain pigments (paragraph [0062]). 	Migliorini teaches the core layer is faced on each side with a transition layer containing a polydialkylsiloxane additive, and the silicon present in these layers are migratory and imparts a modification to the coefficient of friction (slip agent) (paragraphs [0001] and [0066]), which corresponds to the core comprising a slip agent. 	  Migliorini teaches the first skin layer 10 and the second skin layer 18 may be compounded with an anti-blocking effective amount of an anti-blocking agent (a first 18 has an anti-block agent at a greater concentration than the first anti-block agent in the first skin layer (surface skin layer) 10. 	Ohlsson teaches a multilayer film including a core layer and skin layers made from LLDPE (abstract).  Ohlsson teaches the different skin layers have different contents of anti-block additives (one skin layer having an anti-block agent content at a greater concentration than a second skin layer) (claim 64).  Ohlsson also teaches the anti-block agents provide reduced inter-film contact and improves film clarity (paragraphs [0043] and [0044]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the anti-blocking agents in the first skin layer 10 and the second skin layer 18 of Migliorini with the anti-blocking content system of Ohlsson to reduced inter-film contact and improve film clarity. 	The limitation requiring “the biaxially oriented, multilayer film is laminated to a polyester or polyolefin substrate and has a seal strength of at least 3500 g/inch in a range from 90°C through 150°C under a pressure of 41N/cm2 for a dwell time of 0.75 s” is recited as an optional feature.  Therefore, this limitation is considered to not be required and the limitations of claim 5 are considered to be met.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Migliorini, Ohlsson and Pirtle as applied to claim 1 above, and further in view of United States Regarding claim 13 	The limitations for claim 1 have been set forth above.  As previously mentioned Migliorini teaches the first skin layer 10 and the second skin layer 18 are compounded with an anti-blocking effective amount of an anti-blocking agent (first anti-blocking agent and/or anti-blocking agent), e.g., silica, clays, talc, glass, polymethylsilosiloxane, cross-linked methacrylate, and the like (paragraph [0061]).   	Migliorini does not explicitly teach the anti-blocking agents are zeolitic. 	Mavridis teaches a film comprising LLDPE and blends thereof (abstract).  Mavridis teaches additives for the blend composition includes anti-block agents, such as zeolites (paragraph [0174]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the anti-blocking agents of Migliorini with the zeolitic anti-blocking agent of Mavridis and predictably result in a polyolefin composition which exhibits the anti-blocking characteristics desired by Migliorini because it has been held that the simple substitution of one known element for another which obtains predictable results establishes a prima facie case of obviousness.  See MPEP §§ 2143(I)(B) and 2144.06(II).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Migliorini, Ohlsson and Pirtle as applied to claim 1 above, and further in view of JP 2010/264642 A (hereinafter “Katsuya”) with a machine translation (submitted on 20 March 2020) being used as the English language equivalent translation.Regarding claim 18 	The limitations of claim 1 have been set forth above.  In addition, Migliorini teaches the film may be adhered to a substrate (paragraph [0073]). 	However, Migliorini does not explicitly teaches the film is adhered to a polyester substrate using a solvent-based adhesive. 	Katsuya teaches a rubber layer (film) adhered to a polyester film substrate (paragraphs [0001] and [0005]).  Katsuya teaches the adhesive improves the adhesiveness between the rubber layer and the polyester film and the adhesive is a solvent-based adhesive (paragraphs [0025] and [0036]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the adhesive and substrate of Migliorini with the polyester substrate and adhesive of Katsuya to provide a suitable substrate and improve the adhesiveness between said substrate and the film.
Response to Arguments
Applicant's arguments filed 1 October 2020 have been fully considered but they are not persuasive.  	The applicant argued the prior art does not teach the amendments to claims 1 and 5 which requires the film’s sealant skin layer which comprises an anti-block agent at a greater concentration than the surface skin layer.  The examiner respectfully disagrees and contends, as highlighted in the rejection of record, Ohlsson teaches different skin layers have different contents of anti-block additives (claim 64).  This .
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783